AO 133       (Rev. 12/09) Bill of Costs


                                                 UNITED STATES DISTRICT COURT
                                                                                             for the
                                                                        Eastern District
                                                                    __________  District of
                                                                                         of __________
                                                                                            Texas

                               Frank Vaughan                                                     )
                                                                                                 )
                                          v.                                                     )         Case No.: 4:19-CV-109-SDJ
             Lewisville Independent School District                                              )
                                                                                                 )

                                                                                 BILL OF COSTS
Judgment having been entered in the above entitled action on                                         10/16/2020                  against          Plaintiff Frank Vaughan                ,
                                                                                                            Date
the Clerk is requested to tax the following as costs:

Fees of the Clerk . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .           $                0.00

Fees for service of summons and subpoena . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                                             0.00

Fees for printed or electronically recorded transcripts necessarily obtained for use in the case . . . . . .                                                               11,643.20

Fees and disbursements for printing . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                                      0.00

Fees for witnesses (itemize on page two) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                                   0.00

Fees for exemplification and the costs of making copies of any materials where the copies are
necessarily obtained for use in the case. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                                        0.00

Docket fees under 28 U.S.C. 1923 . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                                       0.00

Costs as shown on Mandate of Court of Appeals . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                                                0.00

Compensation of court-appointed experts . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                                            0.00

Compensation of interpreters and costs of special interpretation services under 28 U.S.C. 1828 . . . . .                                                                         0.00

Other costs (please itemize) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                           0.00

                                                                                                                                               TOTAL            $          11,643.20

SPECIAL NOTE: Attach to your bill an itemization and documentation for requested costs in all categories.

                                                                                        Declaration
          I declare under penalty of perjury that the foregoing costs are correct and were necessarily incurred in this action and that the
services for which fees have been charged were actually and necessarily performed. A copy of this bill has been served on all parties
in the following manner:
         ✔
         u          Electronic service                                    u         First class mail, postage prepaid
         u          Other:
             s/ Attorney:              Meredith Prykryl Walker
                          Name of Attorney: Meredith Prykryl Walker
For:                                        Lewisville Independent School District                                                                   Date:          10/29/2020
                                                             Name of Claiming Party

                                                                                   Taxation of Costs
Costs are taxed in the amount of                                                                                                                         and included in the judgment.

                                                                                  By:
                           Clerk of Court                                                                       Deputy Clerk                                             Date
                                                                                                       INVOICE
P.O. Box 734298                                                                            Invoice No: 117523
Dept. 2012
Dallas, TX 75373-4298                                                                      Invoice Date: 11/27/2019
P: (844) 359-1173 F: 267.775.3310
                                                                                           Payment Terms: Net 30


BILL TO:                                                                     Case Name: Frank Vaughan v. Lewisville ISD, et al.
Meredith Prykryl Walker                                                      Witness: Dr. John R. Alford
Walsh Gallegos Trevino Russo & Kyle, PC-Irving                               Event Date: 11/05/2019
105 Decker Court, Suite 600                                                  Note: Concluding at 5:39 p.m.
Irving, Texas 75062                                                          Location: Videotaped Deposition held in Irving, Texas
United States



DESCRIPTION/SERVICE                                                                                            QTY             AMOUNT
Transcript Copy - Videotaped/Technical Testimony - Read and Sign                                                  365           $1,971.00
Mini / Condensed Transcript                                                                                         1              $29.00
PTX / PDF Files - COMPLIMENTARY                                                                                     1                N/C
Exhibits                                                                                                           92              $96.60
E-Bundle / Lit Support Package                                                                                      1              $47.50
Processing, Handling & Archiving                                                                                    1              $35.00
Shipping/Delivery - COMPLIMENTARY                                                                                   1                N/C


Tax ID: XX-XXXXXXX           1.5% finance charge per month on delinquent balances.      Payment not contingent upon client reimbursement.


FOR PAYMENT BY CREDIT CARD
                                                                                     Total Due                               $2,179.10
Card Type (please circle)   Visa   /   Mastercard   /   American Express

Card Number _________________________ CVC _____ EXP ________                         Payments/Credits                             $0.00
Billing Address ____________________________
                                                                                     Balance Due                             $2,179.10
_________________________________________

Name on Card _____________________________
                                                                                     After 12/27/2019 Pay                    $2,505.97  $2,505.97




Signature _________________________________
                                                                                                       INVOICE
P.O. Box 734298                                                                            Invoice No: 114110
Dept. 2012
Dallas, TX 75373-4298                                                                      Invoice Date: 10/30/2019
P: (844) 359-1173 F: 267.775.3310
                                                                                           Payment Terms: Net 30


BILL TO:                                                                     Case Name: Frank Vaughan v. Lewisville ISD, et al.
Meredith Prykryl Walker                                                      Witness: Angie Cox
Walsh Gallegos Trevino Russo & Kyle, PC-Irving                               Event Date: 10/16/2019
105 Decker Court, Suite 600                                                  Location: Videotaped Deposition held in Lewisville, TX
Irving, TX 75062
UNITED STATES

DESCRIPTION/SERVICE                                                                                            QTY             AMOUNT
Transcript Copy - Videotaped Testimony                                                                            446           $2,007.00
Mini / Condensed Transcript                                                                                         1              $29.00
PTX / PDF Files - COMPLIMENTARY                                                                                     1                N/C
Exhibits                                                                                                           57              $59.85
E-Bundle / Lit Support Package                                                                                      1              $47.50
Processing, Handling & Archiving                                                                                    1              $35.00
Shipping/Delivery - COMPLIMENTARY                                                                                   1                N/C


Tax ID: XX-XXXXXXX           1.5% finance charge per month on delinquent balances.      Payment not contingent upon client reimbursement.


FOR PAYMENT BY CREDIT CARD
                                                                                     Total Due                               $2,178.35
Card Type (please circle)   Visa   /   Mastercard   /   American Express

Card Number _________________________ CVC _____ EXP ________                         Payments/Credits                             $0.00
Billing Address ____________________________
                                                                                     Balance Due                             $2,178.35
_________________________________________

Name on Card _____________________________
                                                                                     After 11/29/2019 Pay                    $2,505.10  $2,505.10




Signature _________________________________
                                                                                                           INVOICE
                                                                                               Invoice No.           Invoice Date                  Job No.

                                                                                                  553594               11/7/2019                   413271

                                                                                                 Job Date                           Case No.

                                                                                               10/14/2019         4:19-CV-00109-ALM -KPJ

                                                                                                                      Case Name

                                                                                        Frank Vaughan v. Lewisville Independent School District, et
                                                                                        al
        Meredith Walker
        Walsh Gallegos Trevino Russo & Kyle, PC                                                                    Payment Terms
        105 Decker Court, Ste. 600
                                                                                        Due upon receipt
        Irving, TX 75062




 ORIGINAL AND 1 COPY OF TRANSCRIPT OF:
        Kenneth R. Mayer                                                                                                                                    702.25

                                                                                                       TOTAL DUE >>>                                     $702.25
                                                                                                       AFTER 12/7/2019 PAY                               $712.78

 INVOICE (S) DUE UPON RECEIPT AND IS NOT CONTINGENT UPON YOUR CLIENT'S PAYMENT.

 ANY QUESTIONS ABOUT BILLING SHOULD BE RAISED WITHIN 15 DAYS OF RECEIPT OF INVOICE OTHERWISE THE BILLING WILL BE
 DEEMED ACCEPTED AS PRESENTED AND PAID IN FULL.

 VISIT WWW.LEXITASLEGAL.COM/BILL-PAY TO MAKE A PAYMENT

 WE APPRECIATE YOUR BUSINESS.




Tax ID: XX-XXXXXXX

                                                    Please detach bottom portion and return with payment.


                                                                                       Job No.         : 413271               BU ID            : DAL-R
 Meredith Walker                                                                       Case No.        : 4:19-CV-00109-ALM -KPJ
 Walsh Gallegos Trevino Russo & Kyle, PC                                               Case Name       : Frank Vaughan v. Lewisville Independent
 105 Decker Court, Ste. 600                                                                              School District, et al
 Irving, TX 75062
                                                                                       Invoice No.     : 553594              Invoice Date      : 11/7/2019
                                                                                       Total Due       : $702.25
                                                                                       AFTER 12/7/2019 PAY $712.78

                                                                                         PAYMENT WITH CREDIT CARD

                                                                                        Cardholder's Name:
                                                                                        Card Number:
                                                                                        Exp. Date:                      Phone#:
Remit To:   Deposition Solutions, LLC DBA Lexitas
            P.O. Box 734298                                                             Billing Address:
            Dept. 2001                                                                  Zip:                  Card Security Code:
            Dallas, TX 75373-4298                                                       Amount to Charge:
                                                                                        Cardholder's Signature:

                                                                                        Email:
                                                                                                       INVOICE
P.O. Box 734298                                                                            Invoice No: 114713
Dept. 2012
Dallas, TX 75373-4298                                                                      Invoice Date: 11/05/2019
P: (844) 359-1173 F: 267.775.3310
                                                                                           Payment Terms: Net 30


BILL TO:                                                                     Case Name: Frank Vaughan v. Lewisville ISD, et al.
Meredith Prykryl Walker                                                      Witness: Tracy Scott Miller
Walsh Gallegos Trevino Russo & Kyle, PC-Irving                               Event Date: 10/23/2019
105 Decker Court, Suite 600                                                  Location: Videotaped Deposition held in Lewisville, TX
Irving, TX 75062
UNITED STATES

DESCRIPTION/SERVICE                                                                                            QTY             AMOUNT
Transcript Copy - Videotaped Testimony - Read and Sign                                                            371           $1,799.35
Mini / Condensed Transcript                                                                                         1              $29.00
PTX / PDF Files - COMPLIMENTARY                                                                                     1                N/C
Exhibits                                                                                                          141            $148.05
E-Bundle / Lit Support Package                                                                                      1              $47.50
Processing, Handling & Archiving                                                                                    1              $35.00
Shipping/Delivery - COMPLIMENTARY                                                                                   1                N/C


Tax ID: XX-XXXXXXX           1.5% finance charge per month on delinquent balances.      Payment not contingent upon client reimbursement.


FOR PAYMENT BY CREDIT CARD
                                                                                     Total Due                               $2,058.90
Card Type (please circle)   Visa   /   Mastercard   /   American Express

Card Number _________________________ CVC _____ EXP ________                         Payments/Credits                             $0.00
Billing Address ____________________________
                                                                                     Balance Due                             $2,058.90
_________________________________________

Name on Card _____________________________
                                                                                     After 12/5/2019 Pay                     $2,367.74  $2,367.74




Signature _________________________________
                                                                                                       INVOICE
P.O. Box 734298                                                                            Invoice No: 118940
Dept. 2012
Dallas, TX 75373-4298                                                                      Invoice Date: 12/11/2019
P: (844) 359-1173 F: 267.775.3310
                                                                                           Payment Terms: Net 30


BILL TO:                                                                     Case Name: Frank Vaughan v. Lewisville ISD, et al.
D. Craig Wood                                                                Witness: Dr. Peter A. Morrison
Walsh Gallegos Trevino Russo & Kyle, PC-Irving                               Event Date: 11/08/2019
105 Decker Court, Suite 600                                                  Location: Videotaped Deposition held in Irving, Texas
Irving, Texas 75062
United States

DESCRIPTION/SERVICE                                                                                            QTY             AMOUNT
Transcript Copy - Videotaped/Technical Testimony - Read & Sign                                                    140            $756.00
Mini / Condensed Transcript                                                                                         1             $29.00
PTX / PDF Files - COMPLIMENTARY                                                                                     1               N/C
Exhibits                                                                                                          200            $210.00
E-Bundle / Lit Support Package                                                                                      1             $47.50
Processing, Handling & Archiving                                                                                    1             $35.00
Shipping/Delivery - COMPLIMENTARY                                                                                   1               N/C


Tax ID: XX-XXXXXXX           1.5% finance charge per month on delinquent balances.      Payment not contingent upon client reimbursement.


FOR PAYMENT BY CREDIT CARD
                                                                                     Total Due                               $1,077.50
Card Type (please circle)   Visa   /   Mastercard   /   American Express

Card Number _________________________ CVC _____ EXP ________                         Payments/Credits                             $0.00
Billing Address ____________________________
                                                                                     Balance Due                             $1,077.50
_________________________________________

Name on Card _____________________________
                                                                                     After 1/10/2020 Pay                     $1,239.13  $1,239.13




Signature _________________________________
                                                                                                       INVOICE
 P.O. Box 734298                                                                       Invoice No: 115005
 Dept. 2012
 Dallas, TX 75373-4298                                                                 Invoice Date: 11/07/2019
 P: (844) 359-1173 F: 267.775.3310
                                                                                       Payment Terms: Net 30
          BILL TO:
  Meredith Prykryl Walker                                                   Case Name: Frank Vaughan v. Lewisville ISD, et al.
  Walsh Gallegos Trevino Russo & Kyle, PC-Irving                            Witness: Dr. Kevin Rogers
  105 Decker Court, Ste. 600                                                Event Date: 10/25/2019
  Irving, Texas 75062                                                       Location: Videotaped Deposition held in Lewisville,
  United States                                                             TX



                                DESCRIPTION/SERVICE                                                        QTY            AMOUNT
 Transcript Copy - Videotaped/Technical Testimony                                                       401              $2,025.05
 Mini / Condensed Transcript                                                                            1                $29.00
 PTX / PDF Files - COMPLIMENTARY                                                                        1                $0.00
 Exhibits                                                                                               31               $32.55
 E-Bundle / Lit Support Package                                                                         1                $47.50
 Processing, Handling & Archiving                                                                       1                $35.00
 Shipping/Delivery - COMPLIMENTARY                                                                      1                $0.00
Tax ID: XX-XXXXXXX       1.5% finance charge per month on delinquent balances.        Payment not contingent upon client reimbursement




                                                                                 Total Due                               $2,169.10

                                                                                 Payments/Credits                             $0.00

               To pay this invoice by credit card, visit
                                                                                 Balance Due                             $2,169.10
                https://www.lexitaslegal.com/bill-pay
               and enter job #                                                   After 12/7/2019 Pay                     $2,494.47
                                                                                                                                   $2,494.47
                                                                                                       INVOICE
P.O. Box 734298                                                                            Invoice No: 117057
Dept. 2012
Dallas, TX 75373-4298                                                                      Invoice Date: 11/25/2019
P: (844) 359-1173 F: 267.775.3310
                                                                                           Payment Terms: Net 30


BILL TO:                                                                     Case Name: Frank Vaughan v. Lewisville ISD, et al.
D. Craig Wood                                                                Witness: Katherine Sells
Walsh Gallegos Trevino Russo & Kyle, PC-Irving                               Event Date: 11/12/2019
105 Decker Court, Suite 600                                                  Location: Videotaped Deposition held in Houston, TX
Irving, Texas 75062
United States

DESCRIPTION/SERVICE                                                                                            QTY             AMOUNT
Transcript Copy - Videotaped Testimony - Read and Sign                                                            362           $1,755.70
Mini / Condensed Transcript                                                                                         1              $29.00
PTX / PDF Files - COMPLIMENTARY                                                                                     1                N/C
Exhibits                                                                                                           76              $79.80
E-Bundle / Lit Support Package                                                                                      1              $47.50
Processing, Handling & Archiving                                                                                    1              $35.00
Shipping/Delivery - COMPLIMENTARY                                                                                   1                N/C


Tax ID: XX-XXXXXXX           1.5% finance charge per month on delinquent balances.      Payment not contingent upon client reimbursement.


FOR PAYMENT BY CREDIT CARD
                                                                                     Total Due                               $1,947.00
Card Type (please circle)   Visa   /   Mastercard   /   American Express

Card Number _________________________ CVC _____ EXP ________                         Payments/Credits                             $0.00
Billing Address ____________________________
                                                                                     Balance Due                             $1,947.00
_________________________________________

Name on Card _____________________________
                                                                                     After 12/25/2019 Pay                    $2,239.05  $2,239.05




Signature _________________________________
